COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                              NOS. 2-09-353-CR
                                   2-09-354-CR


DANIEL LEE KNOD                                                     APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE

                                    ------------

           FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      The trial court sentenced appellant in two separate cases on August 27,

2009 after appellant pled true to the State’s motions to revoke pursuant to plea

bargains. Appellant signed waivers of his right to appeal the convictions and

sentences that same day. The trial court’s certifications of appellant’s right to




      1
          … See Tex. R. App. P. 47.4.
appeal state that appellant has waived the right to appeal in each case. See

Tex. R. App. P. 25.2(a).

      On October 16, 2009, we notified appellant of our concern that the trial

court’s certifications did not show that he had a right of appeal because of the

waivers; we informed appellant that the appeals were subject to dismissal

unless he filed a response on or before October 26, 2009 showing grounds for

continuing the appeals. See Tex. R. App. P. 44.3. Appellant has not filed a

response.

      Because the trial court’s certifications show that appellant waived his

right to appeal and because appellant has not shown grounds for continuing the

appeals, we dismiss the appeals. See Tex. R. App. P. 25.2(d), 43.2(f); Blanco

v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000).




                                                 PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 19, 2009




                                       2